Citation Nr: 1629694	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-08 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back injury, now claimed as a chronic spine disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to June 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In March 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file. 

Although the RO appears to have reopened the previously denied claim of service connection for a back disability in its December 2010 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a June 1972 rating decision; the Veteran was notified of this denial and of his appellate rights in a June 1972 letter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies.

2.  Evidence associated with the record since the June 1972 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back injury, now claimed as a chronic spine disorder.

3.  The Veteran was ordered to report to Fort Lewis, Washington by midnight on May 24, 1970; at 1:10am on May 25, 1970, he was severely injured in a motor vehicle accident in San Diego, California. 
 
4.  The injuries sustained by the Veteran during the May 1970 motor vehicle accident, for which the Veteran presently seeks service connection, were not incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision in which the RO denied the Veteran's claim for service connection for a back injury is final.  38 U.S.C.A. 4005(c) (1970) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [2015].
 
2.  New and material evidence has been received to reopen the previously denied claim for service connection for a back injury, now claimed as a chronic spine disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  As the Veteran's back injury (now claimed as a chronic spine disorder) was not incurred in line of duty, the criteria for service connection for resultant disability are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the Introduction, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in March 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2011 hearing, the DRO noted the issue on appeal. In addition, information was solicited regarding unsubmitted evidence-specifically, an anticipated letter from the National Personnel Records Center (NPRC) concerning the Veteran's absent without official leave (AWOL) status.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claim were also fully explained.  See Bryant, 23 Vet. App. at 497.  Ultimately, the NPRC letter was submitted to VA.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Analysis

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a)
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a back disability was originally denied in a June 1972 rating decision.  The evidence then of record included the Veteran's service treatment records (STRs) and a May 1972 Line of Duty (LOD) determination, which found that the injuries the Veteran sustained in a May 1970 motor vehicle accident were not in the line of duty.  The basis for the denial of service connection for a back disability at that time was the determination that the Veteran's back injuries were not incurred in the line of duty.

The Veteran was notified of the June 1972 denial of his claim for service connection for a back disability and his appellate rights in a letter issued that same month.  The Veteran did not file a notice of disagreement with respect to this decision; no additional evidence was received within the one year appeal period of this decision; and no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection for a back disability.  Therefore, the June 1972 denial of this disability is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 4005(c) (1970) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [(2015)].  The Board notes that the Veteran attempted to file a subsequent claim for service connection for a back disability in February 1989; however, in an April 1989 letter, the RO refused to accept his filing, based on the LOD determination, and the matter was not adjudicated at that time. 

Additional evidence received since the June 1972 rating decision include the Veteran's hearing testimony, in which he testified that he phoned Fort Lewis and was granted permission to report for duty on May 25, 1970 instead of May 24, as well as morning reports from Fort Lewis, Washington, for various dates at the end of May 1970.

In light of the Veteran's new contention, the credibility of which must be presumed in making the determination as to whether it represents new and material evidence, as well as the associated evidence submitted in tandem, the Board finds that this additionally-received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-is relevant to the question of whether the Veteran's back disability was incurred while in the line of duty, and raises a reasonable probability of substantiating a claim for service connection for this disability.  Justus, supra.  

As such, the Board finds that as evidence received is both new and material, the criteria for reopening the claim for service connection for a back disability are arguably met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

Service Connection

The Veteran seeks service connection for injuries sustained as a result of a May 1970 motor vehicle accident.   
The Veteran's claims file contains a copy of a Coronado, California Police Department Traffic Collision Report, dated May 25, 1970, which documents a motor vehicle accident that took place at 1:10am on that date.  According to that report, at that time, the Veteran was a passenger in a vehicle that was forced off of the road by another driver and rolled.  The Veteran was ejected from the car and suffered significant injuries, to include to his spine.  Medical records in the file show he was hospitalized for 10 months following the accident.

The Veteran's file also contains a copy of his military orders, which show that he was ordered to report to Fort Lewis, Washington, no later than midnight on May 24, 1970.  

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  

When the service department has made a finding that the injury, disease, or death was incurred in line of duty, or a finding that the injury, disease, or death was not due to misconduct, the finding "will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  38 C.F.R. §§ 3.1(m) and 3.1(n).  The Board observes that the standard of proof in a line of duty determination is that for a finding that an injury was not in the line of duty, there must be a preponderance of the evidence supporting such finding.  Here, the Board finds that such preponderance exists, and the Veteran's claim should be denied.

In this case, the service department originally determined, in a March 1972 Administrative Decision, that the Veteran's injuries were incurred in the line of duty.  However, two months later, in May 1972, that decision was reversed based on new facts, and it was determined that the Veteran's injuries were not incurred in line of duty, as the Veteran was absent without leave and not available for duty at the time of the accident.  The initial question for the Board, before determining if service connection is warranted for a back disability, is whether the Veteran's injuries were in line of duty for VA compensation purposes.

The line-of-duty requirement "will not be met if it appears that at the time the injury was suffered or disease contracted the person on whose account benefits are claimed ... was avoiding duty by . . . by absenting himself or herself without leave materially interfering with the performance of military duties."  38 U.S.C. § 105(b); see also 38 C.F.R. § s 3.1(m). 

According to the May 1972 Administrative Decision, the Veteran was AWOL at the time of the motor vehicle accident during which the claimed injuries were incurred because he was not available for duty.  The Veteran now presents three arguments in support of a finding that his back disability was incurred in the line of duty.

First, the Veteran asserts that the accident occurred on May 24th, rather than the 25th.  He testified at the March 2011 hearing that the accident happened at 11:00pm on May 24.  The Board notes that, if the accident did occur on that date, it would be within the Veteran's authorized leave and therefore, arguably, in the line of duty.  However, the Board concludes that, based on the evidence of record, the accident did not occur until after midnight.  The official police report from the Coronado Police Department shows that the accident occurred at 1:10am on May 25, 1970.  

The Board acknowledges that a Statement of Medical Examiner and Duty Report, completed as part of the military's investigation into the Veteran's accident, indicates that the Veteran was seen at the hospital at 12:30am.  This time was incorporated into the ultimate Report of Investigation concerning the accident.  Therefore, the Veteran argues, as it is physically impossible to travel from the accident site to the hospital in 30 minutes, the accident occurred on May the 24th.  However, this form was completed in March 1971, nearly a year after the accident, and is less probative than a report completed on the night of the accident.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Therefore, as the official reports contained in the evidence of record clearly show that the Veteran's accident occurred at 1:10am on May 25, 1970, the Board finds that the accident took place at that time. 

The Veteran next contends that he placed a telephone call to Fort Lewis, Washington, and was given permission to arrive at his assigned location on May 25, rather than by midnight on the 24th.  He points to the fact that he purchased an airline ticket on May 24th for a 9:00am flight to Seattle on the 25th as further evidence.  However, the Veteran has not provided any detail concerning the telephone call, including information regarding the person to whom he spoke and from whom he purportedly received permission to delay reporting.  In addition, the morning reports from Fort Lewis, Washington, dated May 27, 1970, indicate only that the Veteran did not join as expected.  There was no mention of any extension of a reporting date.  

In addition, in a March 1971 sworn statement obtained for purposes of the military's investigation into his motor vehicle accident, the Veteran did not mention at any time that he made a telephone call to anyone at Fort Lewis.  Instead, the Veteran admitted at that time that he was not at Fort Lewis "on time."  The telephone call was not mentioned until the present claim was filed in 2010.  

Therefore, based on the evidence, the Board finds the Veteran's statements contradictory and unreliable.  As such, his recent assertion that he received permission via telephone to report one day later is not credible.  See Caluza v. Brown, 7 Vet. App. 498   (1995) (when determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  As for the airline ticket, its existence is moot in face of a finding that the Veteran did not have permission to delay his arrival at Fort Lewis. 

Finally, the Veteran asserts that his official record does not contain any indication that he was AWOL at any point during his military service.  As such, he contends, his accident occurred in the line of duty.  In support, the Veteran submitted the January 2011 letter from NPRC, indicating that there was no evidence of AWOL or missing time in his record.  

While the Board agrees that his Report of Separation from the Armed Forces (DD Form 214) shows no interruption in continuous service time from his enlistment date in August 1969 to his discharge in June 1971, that is only one component of his official record.  The Board finds that, contrary to the Veteran's contentions and the NPRC letter, the Veteran's record contains multiple official findings which indicate that he was AWOL at the time of the accident.  

First, the March 1971 Statement of Medical Examination and Duty Status provided indicated that the Veteran was admitted to the U.S. Naval Hospital in San Diego, California on May 25, 1970.  As part of that finding, the medical officer determined that the Veteran was not under the influence of alcohol and was mentally sound.  Regarding the Veteran's injuries, the medical officer found that the injury was not likely to result in a claim against the government for future medical care and was not incurred in the line of duty.  As rationale, the medical officer indicated that the Veteran was AWOL at the time of the accident.  

Second, in an April 1971 Report of Investigation-Line of Duty and Misconduct Status, the investigating officer found that the Veteran was in a motor vehicle accident on May 25, 1970. At that time, he was not present for duty and was absent without authority.  The investigating officer further explained in his remarks that the Veteran was AWOL at the time of the accident.  This report was approved by the reviewing authority and made part of the Veteran's record.  

Finally, there is the unappealed May 1972 Administrative Decision, in which it was found that the Veteran was AWOL at the time of the May 25, 1970 accident, and that the injuries he sustained were not incurred in the line of duty.  

In conclusion, the service department maintains that the Veteran was AWOL at the time of the May 25, 1970 motor vehicle accident, and the evidence that the Veteran, who by his own admission was not at his assigned post at the time of the accident, was not AWOL is outweighed by the more probative evidence indicating that he was, as was discussed above.  Because the Veteran was AWOL at the time of the accident, the ensuing injuries for which he now claims compensation were not incurred in line of duty.  38 U.S.C. § 105(b); 38 C.F.R. § 3.1(m).  The Board is genuinely sympathetic to the Veteran's situation.  However, as it is clear from the record before it that his injury was not incurred in the line of duty, the law is controlling and not the facts.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran's reopened claim for service connection must therefore be denied, and the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence to reopen the claim for service connection for a back disability has been received, to this extent only, the appeal is granted.

Service connection for a back injury, now claimed as a chronic spine disorder, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


